Title: To John Adams from Elbridge Gerry, 11 February 1799
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 11th Feby 1799

Agreably to your opinion, advice, & request, of the 15th of december, any one of which was sure on my part of a ready compliance, I have waited for your communications to Congress, and candidly confess, that some parts of them have given me extreme pain. They commence with a letter of instructions to me of the 25th of June, which I never saw or heard of, untill it appeared in the Centinel; & they conclude with Mr Pickering’s report, containing strictures on my conduct, which are, & I am persuaded will finally appear to you, unfounded. I propose to point out to You, Sir, the defects of the report, in regard to myself; relying on you, to adopt such a mode as you may judge proper, to do me justice.
Whatever might have been my conduct, in this thorny embassy, the danger of my being a sacrifice to it was inevitable. on this subject, I expressed some apprehensions to you, previously to my embarkation for Europe: & after having endeavoured, at every hazard, to promote the welfare of my Country, it is a hard case, to be deprived, by unfounded public prejudices, of any degree of that private tranquility & happiness, which I quitted to assist in the establishment of peace. but, Zealous as I have been, impelled by a sense of duty, to prevent a war, my Country, I trust, has had sufficient experience of me to know, that in case of that calamity, I shall be amongst the last, to sue for peace.
Since my letter of the 29th of december, I have been much indisposed, not having recovered from the shock of a fever, which I had on my outward passage.
I had the pleasure with President Willard of paying my respects about a fortnight past to your Lady, & was agreably surprized to find her health reinstated.
I have the honor to remain, Dear Sir, with perfect respect & attachment, your excellency’s / most obedt, & very huml sert
E. Gerry